      Case 19-71292                 Doc 13         Filed 12/18/19 Entered 12/18/19 23:50:43                  Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Ryan Poe                                                    Social Security number or ITIN   xxx−xx−4829
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Courtney Poe                                                Social Security number or ITIN   xxx−xx−0786
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of Illinois

Case number: 19−71292



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Ryan Poe                                                      Courtney Poe


           12/16/19                                                       By the court:       /S/ Mary P. Gorman
                                                                                           United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-71292         Doc 13     Filed 12/18/19 Entered 12/18/19 23:50:43           Desc Imaged
                                    Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 19-71292            Doc 13       Filed 12/18/19 Entered 12/18/19 23:50:43                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Central District of Illinois
In re:                                                                                                     Case No. 19-71292-mpg
Ryan Poe                                                                                                   Chapter 7
Courtney Poe
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0753-3                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 16, 2019
                                      Form ID: 318                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 18, 2019.
db/jdb         +Ryan Poe,    Courtney Poe,   2250 W St Lous Bridge Rd,    Decatur, IL 62521-9418
7092064        +Best Buy,    PO Box 790441,   Saint Louis, MO 63179-0441
7092065        +Carle Foundation Hospital,    611 W. Park St.,   Urbana, IL 61801-2512
7092068        +DMH,   PO Box 2572,    Decatur, IL 62525-2572
7092067        +Decatur Memorial Hospital,    2300 N Edward St,   Decatur, IL 62526-4192
7092070        +HSHS IL,   29333 Network Place,    Chicago, IL 60673-1293
7092071        +Land of Lincoln,    2890 N. Oakland,   Decatur, IL 62526-6299
7092072        +Loan Care,    PO Box 37628,   Philadelphia, PA 19101-0628
7092073        +MCCI Decatur,    PO Box 445,   Decatur, IL 62525-0445
7092074       ++NBT BANK NA,    52 SOUTH BROAD STREET,   NORWICH NY 13815-1699
               (address filed with court: NBT Bank,     PO Box 149,    Canajoharie, NY 13317)
7092075        +St. Mary’s Hospital,    1800 E. LakeShore Drive,    Decatur, IL 62521-3883

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: PRA.COM Dec 17 2019 01:03:00      PRA Receivables Management, LLC,   PO Box 41021,
                 Norfolk, VA 23541-1021
7092063         E-mail/Text: ebn@americollect.com Dec 16 2019 20:06:32      Americollect, Inc,
                 1851 S. Alverno Rd,    Manitowoc, WI 54221
7092066        +EDI: WFNNB.COM Dec 17 2019 01:03:00      Comenity Pier One,   PO Box 659450,
                 San Antonio, TX 78265-9450
7092069        +E-mail/Text: bankruptcy@avadynehealth.com Dec 16 2019 20:06:18      H & R Accounts,
                 5320 22nd Ave,   PO Box 672,    Moline, IL 61266-0672
7092076        +EDI: RMSC.COM Dec 17 2019 01:03:00      Synchrony Bank,   PO Box 960061,
                 Orlando, FL 32896-0061
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Lakeview Loan Servicing, LLC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 16, 2019 at the address(es) listed below:
              Crystal Violeta Caceres    on behalf of Creditor   Lakeview Loan Servicing, LLC
               ccaceres@fallaw.com, bankruptcy@fallaw.com
              Jeffrey D Richardson    jdrdec@aol.com, il37@ecfcbis.com
              John L GreenLeaf, Jr    on behalf of Joint Debtor Courtney Poe GreenLeafLaw@comcast.net,
               r41246@notify.bestcase.com
              John L GreenLeaf, Jr    on behalf of Debtor Ryan Poe GreenLeafLaw@comcast.net,
               r41246@notify.bestcase.com
              U.S. Trustee   USTPRegion10.PE.ECF@usdoj.gov
                                                                                              TOTAL: 5
